FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May 2014 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onMay 14, 2014 in connection with the Registrant's Financial Results for the First Quarter of 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:May 14, 2014 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the First Quarter of 2014 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended March 31, 2014 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the First Quarter of 2014, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended March 31, 2014, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2013 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2013 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the first quarter of 2014, which were described in the 20-F Annual Report. 1. Item 3D – Risk Factors The Israeli Promotion of Competition and the Reducing of Centralization Law may adversely affect our business See Section 4.1 below. 2. Item 4A – Information on the Company: History and Development of the Company Investments In the first quarter of 2014, Elron (directly and indirectly) invested approximately $8.1 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. Investment in Pocared In March 2014, Pocared raised approximately $9.5 million from its shareholders in two installments. The first installment of $6 million (out of which Elron's share was $5.4 million) was advanced immediately. The second installment will be advanced conditionally upon Pocared achieving a certain milestone. Subsequent to the first installment, Elron's holdings in Pocared's outstanding share capital increased from approximately 41% to 48% (from approximately 37% to 42% on a fully diluted basis). See Note 3.A of the Financial Statements for further details. As of the date of filing this report, approximately $74 million were invested in Pocared, out of which $34 million were invested by Elron. See Section 1.2 of the Board of Directors Report for details regarding developments in Elron during the period of this report and subsequently. 2 3. Item 4B – Business Overview: Our Main Group Companies BrainsGate In April 2014, the Data Safety Monitoring Board (the "DSMB") for BrainsGate's study examined the effect and safety results in an interim analysis of the study (BrainsGate was not exposed to these results due to the study being a blinded study). As a result of the said interim analysis, the DSMB determined as follows: The measured effect justifies the continuation of the study; There were no safety concerns; In order to maximize the possibility of success in the study, increasing the sample size from 450 to 800-1000 patients is appropriate. The Board of Directors of BrainsGate will soon convene in order to discuss the results of the interim analysis in order to approve a suitable work plan including increasing the number of patients and updating the anticipated study completion date. It is emphasized that the currently approved study protocol allows for increasing the number of patients up to 1000. Further to the above, BrainsGate, at this stage, estimates that the recruitment of the number of patients required for the study will not be completed during the first half of 2014. 4. Item 7A – Major Shareholders Following the transfer of the shares of IDB Development Corporation Ltd ("IDBD") with the commencement of the closing of the court-approved IDBH creditors' arrangement, Messrs Eduardo Elzstain and Mordechai Ben Moshe together hold, indirectly, 53.3% of IDBD's issued and outstanding share capital, in equal parts between them, and they are the (indirect) controlling shareholders of IDBD. As a result, Messrs Eduardo Elzstain and Mordechai Ben Moshe are the (indirect) controlling shareholders of Elron. As a result, DICis considered a second tier company as defined in the Israeli Promotion of Competition and the Reducing of Centralization Law, 2013 (the "Concentration Law"). As long as DIC is considered a second tier company, it is not permitted to control reporting companies except such reporting companies that were under its control as of the date of publication of the Concentration Law (December 11, 2013) and DIC will be required to cease control of the same reporting companies by no later than the expiry of six years from the date of publication – namely until December 10, 2019 (which is different from DIC's obligation to cease control of the said companies upon the expiry of four years from the date of publication, namely – until December 10, 2017 which applied as long as DIC was a third tier company). Elron is a reporting company which is controlled by DIC, as of the time of publication of the Concentration Law. In view of the abovementioned, Elron is considered a third tier company (and not a fourth tier company). Ari Bronshtein CEO Yaron Elad CFO May 13, 2014, Tel Aviv, Israel 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). For more information regarding the creditors arrangement and change of control of IDB see section4.1 in Part I of the English Translation of Quarterly Report for the First Quarter of 2014. Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of March 31, 2014 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Investing in Israeli or Israeli related technology companies. · Identifying and seizing investment opportunities with significant exit potential. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing guidance and hands-on assistance to their management. · Seizing opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Pocared Diagnostics Ltd. (48%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4B – "Business Overview" of the Company's Annual Report for 2013 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2013 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Notal Vision Inc. (22%) ("Notal Vision") - Notal Vision develops, manufactures, and provides a system and services for remote monitoring of AMD patients at risk of vision loss, for the early detection of critical visual changes. · CartiHeal (2009) Ltd. (32%) ("CartiHeal") - Cartiheal is developing an implant for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee. The implant's unique structure, comprising of marine aragonite with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage and subchondral bone in its place. · Kyma Medical Technologies Ltd. (58% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · RD Seed Ltd. (92% by RDC) ("RDSeed") - RDSeed is an investment venture that incubates projects and invests in companies in the digital field. RDSeed's holdings as of the date of filing this report include: o Cloudyn Software Ltd. (46%) ("Cloudyn"), which is developing solutions for the optimization of cloud computing costs and resources; o Pose POS Ltd. (43%) ("POSE"), which is developing an online cash register, inventory management, and retail website management system. o Bruwz Technologies Ltd. (24%) ("GetYou"), which is developing a social app that enables people to understand how they are perceived by others through a game. o o Page 2 Site Ltd. (“Otonomic”) (25%), which is developing a technologywhich enables any Facebook page owner to generate a responsive website in a single click. Open Legacy Technologies Ltd. (24%), which provides an open source solution for modernizing legacy applications (AS400, Mainframe and Unix). 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley develops, manufactures, and provides metrology solutions for manufacturing process control in the microelectronics industry. · PlyMedia Israel (2006) Ltd. (27%) ("Plymedia") - PlyMedia has developed and markets a digital advertising platform for ad networks. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech and/or the medical devices industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions, and the circumstances and characteristics of the group company whose sale is being considered. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1.Exit Transactions · In December 2013, Given Imaging signed a definitive agreement with a subsidiary of the Covidien group for a cash consideration of $30 per share by way of a reverse triangular merger (the "Given Merger"). In February 2014, the Given Merger was completed.As a result, Elron and RDC received (after tax and transaction costs) approximately $204 million and approximately $61 million, respectively , As result of the completion of the Given Merger, Elron recorded, in the first quarter of 2014, a net gain (after tax) in the amount of approximately $107 million which includes Elron's share in the gain RDC recorded in respect of the transaction. The abovementioned gain is after tax expenses in the amount of approximately $37.7 million. 1.2.2. Investments · In the first three months of 2014, Elron (directly and indirectly) invested approximately $8.1 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. · Increase of holdings in Pocared - In March 2014, Elron's invested approximately $5.4 million in Pocared as part of an internalfinancing round (For further details see Note 3.A to the Financial Statements). Following the investment, Elron's holding in Pocared's outstanding share capital increased from approximately 41% to 48% (from approximately 37% to 42% on a fully diluted basis).As of the date of filing this report, approximately $74 million were invested in Pocared, out of which $34 million were invested by Elron. 1.2.3. Developments in Main Group Companies · Update on Pocared's FDA Trial - Further to Item 4B of Elron's 2013 Annual Report, to date, Pocared has collected approximately 5,600 samples out of a total of 15,000 samples. · Update on BrainsGate's FDA Trial - Further to Item 4B of Elron's 2013 Annual Report, in April 2014, the Data Safety Monitoring Board (the "DSMB") for BrainsGate's study examined the effect and safety results in an interim analysis of the study (BrainsGate was not exposed to these results due to the study being a blinded study). As a result of the said interim analysis, the DSMB determined as follows: The measured effect justifies the continuation of the study; There were no safety concerns; In order to maximize the possibility of success in the study, increasing the sample size from 450 to 800-1000 patients is appropriate. The Board of Directors of BrainsGate will soon convene in order to discuss the results of the interim analysis in order to approve a suitable work plan including increasing the number of patients and updating the anticipated study completion date. It is emphasized that the currently approved study protocol allows for increasing the number of patients up to 1000. further to the above, BrainsGate, at this stage, estimates that the recruitment of the number of patients required for the study will not be completed during the first half of 2014. 1.2.4. Financing · Credit Line - In January 2014, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4 million in respect of the loan taken in April 2012, and in February 2014, following the Given Merger, the credit line was terminated. · As of the date of filing this report, Elron's and RDC's non-consolidated cash and cash equivalents amounted to approximately $210 million and $68 million, respectively. At of the date of filing this report Elron and RDC have no debt. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 1.3. Results of Operations 1.3.1. Elron's main operating results For the three months ended March 31, 2014 For the three months ended March 31, 2013 For the year ended December 31, 2013 audited unaudited $ thousands Net income (loss) attributable to Elron's shareholders 101,773 ) Net income (loss) per share attributable to Elron's shareholders (in $) 3.42 ) As previously mentioned, the income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, IV) tax benefit (taxes on income):* For the three months ended March 31, 2014 For the three months ended March 31, 2013 For the year ended December 31, 2013 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) ) ) Excess cost amortization - ) ) Income (expenses) from impairment of investments in Group Companies and financial assets - - Total ) ) ) Gain from exit transactions, changes in holdings, and revaluation of investments (net of tax) Corporate operating expenses ) ) ) Tax benefit (taxes on income) ) - Other ) ) ) Net income (loss) attributable to shareholders ) * The results summarized in the table are presented net of non-controlling interest. 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the first quarter of 2014 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate and CartiHeal. The loss Elron recorded in the first quarter 2013 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, RDSeed, CartiHeal, Kyma and NuLens Ltd. ("NuLens"). Excess cost amortization: The Company records amortization expenses in respect of excess cost attributed to investments in Group Companies, which are usually generated upon investment in such companies or when the accounting method applied is changed from the equity method to consolidation. In the first quarter of 2014 no excess cost amortization expenses were recorded. Excess cost amortization expenses in the first quarter of 2013 were recorded primarily in respect of excess costs attributed to the Company's holding in Given Imaging. The Given Merger was completed during the first quarter of 2014. II) Gain from exit transactions, changes in holdings, and revaluation of investments Gains and losses from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the first quarter of 2014 resulted mainly from a $144,467 thousand gain (net of non-controlling interest) recorded due to the completion of the Given Merger ($106,818 thousand net of tax). Gains and losses from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the first quarter of 2013 resulted mainly from a $198 thousand gain (net of non-controlling interest) recorded from a change in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. The increase in corporate operating expenses in the first quarter of 2014 as compared with the first quarter of 2013 was mainly due to exchange rate fluctuations. IV) Tax Benefit (Taxes on Income) Taxes on income in the first quarter of 2014 resulted mainly from a tax expense due to the Given Merger and included approximately $29,000 thousand that were recorded due to the utilization of the deferred tax asset that was recorded in the fourth quarter of 2013, and approximately $7,500 thousand (net of non-controlling interest) are current taxes recorded by RDC due to the Given Merger. 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 1.3.2. Analysis of the consolidated statements of profit and loss For the three months ended March 31, For the year ended December 31, unaudited audited $ thousands Explanation Income from sales 65 - 97 Income from sales in the first quarter of 2014 included Cloudyn's income. In the first quarter of 2013 Cloudyn did not yet record any income from sales. Gain from disposal and revaluation of group companies, and changes in holdings, net In the first quarter of 2014, this item included mainly: a $175,019 thousand gain recorded as a result of the completion of the Given Merger (see section 1.2.1 above). In the first quarter of 2013, this item mainly included a $301 thousand gain recorded from a change in the Company's holding in Given Imaging as a result of options and restricted share units granted to Given Imaging employees having been exercised or having expired. Financial income Financial income in the first quarter of 2014 resulted mainly from interest income on deposits. Financial income in the first quarter of 2013 resulted mainly from interest income on deposits and from translation differences. Total income Cost of sales 26 - 59 See "Income from sales" analysis above. Research and development expenses, net See analysis of consolidated companies' operating expenses below. Selling and marketing expenses 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 For the three months ended March 31, For the year ended December 31, unaudited audited $ thousands Explanation General and administrative expenses See analysis of Elron's and consolidated companies' operating expenses below. Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associates below. Financial expenses Financial expenses in the first quarter of 2014 resulted mainly from commissions on the loan drawn down under the credit line agreement with Silicon Valley Bank, and from translation differences (the loan was repaid and the credit line was terminated in the first quarter of 2014, as mentioned in section 1.2.4 above). Financial expenses in the first quarter of 2013 resulted mainly from interest on the loan drawn down under the credit line agreement with Silicon Valley Bank, and from commissions. Other expenses (income), net - 5 ) Total expenses Income (loss) before taxes on income ) ) 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 For the three months ended March 31, For the year ended December 31, unaudited audited $ thousands Explanation Tax benefit (taxes on income) ) - Taxes on income in the first quarter of 2014 resulted mainly from the gain that was recorded due to the completion of the Given Merger. Net income (loss) ) Net income (loss) attributable to the Company's shareholders ) Net income (loss) attributable to non-controlling interest ) ) In the first quarter of 2014 the net income attributable to non-controlling interest resulted mainly from the share of the non-controlling interest in RDC in the gain RDC recorded due to the completion of the Given merger. Basic and diluted net income (loss) per share attributable to the Company's shareholders (in $) ) 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 Operating Expenses Operating expenses in the first quarter of 2014 and 2013 amounted to $2,153 and $2,933 thousand, respectively, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and consolidated companies' corporate operations, as detailed below: For the three months ended March 31, $ thousands Explanation Corporate The increase was mainly due to exchange rate fluctuations. RDC The decrease was mainly due to the decrease in RDC's workforce. Kyma - Since the fourth quarter of 2013, Kyma ceased to be consolidated in the Company's financial reports. RDSeed (1) The increase was mainly due to an increase in the R&D and the S&M expenses of Cloudyn, and the operating expenses of POSE, which was not consolidated in the first quarter of 2013. The increase in the operating expenses was partly offset by a decrease in the R&D expenses of Cemmerce, an in-house project in which RDSeed ceased investment during 2013, and a decrease in RDSeed's workforce. SmartWave - SmartWave Medical Ltd. ("SmartWave") ceased its operations during the fourth quarter of 2013. (1) In the first quarter of 2014 includes the operating expenses of the subsidiaries Cloudyn and POSE. In the first quarter of 2013 includes the operating expenses of Cloudyn only. 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 1.3.3. Analysis of the results of operations of main associates Pocared For the three months ended March 31, unaudited $ thousands Explanation Loss Pocared is in the development stage and has not yet commenced sales. Pocared's losses mainly result from research and development expenses. The increase in loss in the first quarter of 2014 compared with the first quarter of 2013 was mainly due to expenses resulting from the development of a new version of the sample processor and from ongoing sample collection for the FDA trial Pocared is conducting. BrainsGate For the three months ended March 31, unaudited $ thousands Explanation Loss BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The decrease in loss in the first quarter of 2014 compared with the first quarter of 2013 was mainly due to a one time G&A expense that BrainsGate recorded in the first quarter of 2013. 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 1.4. Financial Position, Liquidity and Capital Resources Financial position March 31, December 31, unaudited audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and financial assets measured at fair value( including assets classified as held for sale) Other long-term receivables 28 29 Current assets (not including assets classified as held for sale) Intangible assets, net Deferred taxes - Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest Shareholders' equity at March 31, 2014 was $323,295 thousand, representing approximately 98% of the total assets in the statement of financial position, compared with $199,815 thousand at December 31, 2013, representing approximately 94% of total assets in the statement of financial position. Consolidated working capital at March 31, 2014 amounted to $283,092 thousand, compared with $136,804 thousand at December 31, 2013 (including assets held for sale). The increase in working capital resulted from the completion of the Given Merger and the receipt of the consideration (see section 1.2.1 above). Elron's and RDC's primary cash flows (1) For the three months ended March 31, 2014 For the three months ended March 31, 2013 unaudited $ thousands Investments in Elron's and RDC's group companies (1) ) ) Proceeds from disposal of Elron's and RDC's non-current investments Repayment of Elron's debt ) - (1) The amounts presented include RDC's and RDseed's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. Cash balance Consolidated cash and cash equivalents at March 31, 2014 amounted to $283,441 thousand, compared with $32,291 thousand at December 31, 2013. Elron's and RDC's non-consolidated cash and cash equivalents at March 31, 2014 amounted to $211,918 and $67,778 thousand, respectively, compared with $19,742 and $11,033 thousand, respectively, at December 31, 2013. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 Uses of cash The main uses of cash in the first quarter of 2014 were investments and loans to Group Companies in the amount of $6,939 thousand by Elron, and $1,200 thousand by RDC. Furthermore, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.2. In addition, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4,000 thousand as mentioned below. The main uses of cash in the first quarter of 2013 were investments and loans to Group Companies in the amount of $1,962 thousand by Elron, and $500 thousand by RDC. Furthermore, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.2. Investments in Group Companies during the first quarter of 2014 and 2013 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC (5) For the three months ended March 31, 2014 For the three months ended March 31, 2013 For the three months ended March 31, 2014 For the three months ended March 31, 2013 unaudited $ thousands Consolidated Companies (1) SmartWave (2) - - - POSE (3) - - - Cloudyn (4) - Associates and Other Investments Kyma - - - Pocared - - NuLens - Total investments (1) The amounts exclude RDC's investment in RDSeed in the amount of $3,000 thousand in the first quarter of 2014 and Elron's investment in RDSeed in the amount of $1,000 thousand in the first quarter of 2013. These investments do not affect the cash included in the Financial Statements. (2) SmartWave ceased its operations during the fourth quarter of 2013. (3) Initially consolidated in July 2013. (4) Subsequent to the date of this report RDSeed invested $500 thousand in Cloudyn. (5) Subsequent to the date of this report RDSeed invested in GetYou and Otonomic an amount of $500 thousand each and invested in Open Legacy an amount of $300 thousand. Proceeds from the disposal of Elron's and RDC's non-current investments Proceeds Elron and RDC received from the disposal of non-current investments in the first quarter of 2014 mainly included, proceeds Elron and RDC received in the amount of approximately $204,000 thousand and approximately $61,000 thousand (net of tax), respectively, as a result of the completion of the Given Merger. Proceeds Elron and RDC received from the disposal of non-current investments in the first quarter of 2013 mainly included proceeds Elron received in the first quarter in the amount of $1,923 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Wavion Inc. ("Wavion") that was completed in 2011. 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 Credit line In January 2014, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4 million in respect of the loan taken in April 2012, and in February 2014, following the Given Merger, the credit line was terminated. At March 31, 2014, Elron and RDC had no debt. Main Group Companies' cash flows Cash flows from operating activities Cash balance For the three months ended March 31, 2014 For the Three months ended March 31, 2013 As of March 31, As of December 31, Unaudited Audited $ thousands BrainsGate ) ) Pocared ) ) 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 2. Market Risk Exposure and Management 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at March 31, 2014, December 31, 2013, and March 31, 2013. As of March 31, 2014 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 57 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 72 72 Intangible assets, net - - - Other long-term receivables - 28 - Total assets 57 Liabilities (1) Trade payables - 31 - Other account payables - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 As of December 31, 2013 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 16 59 Assets heldfor sale - - - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 75 75 Deferred taxes - - - Intangible assets, net - - - Other long-term receivables - 29 - Total assets 16 Liabilities (1) Trade payables - 25 - Other account payables - Loans from banks - - - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of March 31, 2013 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other current assets 41 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 65 75 Total assets 41 Liabilities (1) Trade payables 1 33 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Long-term taxes - - - Total liabilities 1 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 16 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2014 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The following comments should be considered with regards to the tables below: 1. The exchange rates according to which the sensitivity tests were carried out are the closing rates on the day of calculation. 2. Sensitivity tests for the influence of interest rate changes on financial assets and financial liabilities were not presented due to their negligible influence on their fair value. I. Sensitivity tests of balances as of March 31, 2014 and as of December 31, 2013 Sensitivity test of changes in share prices of other investments measured at fair value Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) II. Sensitivity tests of balances as of March 31, 2013 Sensitivity test of changes in share prices of other investments (measured at fair value Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) Arie Mientkavich Chairman Ari Bronshtein CEO May 13, 2014, Tel Aviv 17 Elron Electronic Industries Ltd. English Translation ofInterim Consolidated Financial Statements As of March 31, 2014 Unaudited Elron Electronic Industries Ltd. Interim Consolidated Financial Statements as of March 31, 2014 Contents Page Auditors' Review Report F-2 Consolidated Statements of Financial Position F-3 - F-4 Consolidated Statements of Income F-5 Consolidated Statements of Comprehensive Income F-6 Consolidated Statements of Changes in Equity F-7 - F-9 Consolidated Statements of Cash Flows F-10 - F-11 Notes to the Interim Consolidated Financial Statements F-12 - F-18 Annex to the Interim Consolidated Financial Statements - Details relating to investments in the interim consolidated financial statements as of March 31, 2014 F-19 Auditors' review report to the shareholders of Elron Electronic Industries Ltd. Introduction We have reviewed the accompanying financial information of Elron Electronic Industries Ltd. and its subsidiaries ("the Group"), which comprises the condensed consolidated balance sheet as of March31, 2014 and the related condensed consolidated statements of income, comprehensive income, changes in equity and cash flows for the three months then ended. The Company's board of directors and management are responsible for the preparation and presentation of interim financial information for these periods in accordance with IAS 34, "Interim Financial Reporting". Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity." A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review nothing has come to our attention that causes us to believe that the accompanying interim financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to the abovementioned, based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Chapter D of the Securities Regulations (Periodic and Immediate Reports), 1970. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER May 13, 2014 A Member of Ernst & Young Global F - 2 Elron Electronic Industries Ltd. Consolidated Statements of Financial Position March 31 December 31 Unaudited Audited $ thousands Current assets Cash and cash equivalents Other accounts receivable Investment in associate classified as held for sale (see Note 1) - - Non-current assets Investments in associates Other investments measured at fair value Other long-term receivables 28 29 Property, plant and equipment, net 72 75 Intangible assets, net Deferred taxes - - Total assets The accompanying notes are an integral part of the interim consolidated financial statements. F - 3 Elron Electronic Industries Ltd. Consolidated Statements of Financial Position March 31 December 31 Unaudited Audited $ thousands Current liabilities Loans from banks - - Trade payables Other accounts payable Long-term liabilities Long term loans from banks - - Royalty bearing government grants - - Long term taxes Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves ) ) ) Retained earnings (accumulated deficit) ) ) Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the interim consolidated financial statements. Arie Mientkavich Ari Bronshtein Yaron Elad Chairman of the Board of Directors Chief Executive Officer Vice President & Chief Financial Officer Approval date of the interim consolidated financial statements: May 13, 2014 F - 4 Elron Electronic Industries Ltd. Consolidated Statements of Income For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands (except for net income (loss) per share data) Income Income from sales 65 - 97 Gain from disposal and revaluation of investee companies and changes in holdings, net Financial income Expenses Cost of sales 26 - 59 Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Financial expenses Other expenses (income), net - 5 ) Income (loss) before taxes on income ) ) Tax benefit (taxes on income) ) - Net income (loss) ) Attributable to: The Company's shareholders ) Non-controlling interests ) ) ) Net income (loss) per share attributable to the Company's shareholders (in $) Basic and diluted net income (loss) per share ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 5 Elron Electronic Industries Ltd. Consolidated Statements of Comprehensive Income For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Net income (loss) ) Other comprehensive loss (net of tax): Amounts that would never be reclassified to profit or loss: Loss from financial assets measured at fair value through other comprehensive income, net ) ) ) Group's share of other comprehensive loss, net, of companies accounted for under the equity method - - ) Total loss that would never be reclassified to profit or loss ) ) ) Total gain that would be reclassified to profit or loss under certain conditions - - - Total other comprehensive loss ) ) ) Total comprehensive income (loss) ) Attributable to: Company's shareholders ) Non-controlling interests ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 6 Elron Electronic Industries Ltd. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Retained earnings (accumulated deficit) Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2014 (audited) ) ) Total comprehensive income (loss) - - - ) - Share-based payments in respect of awards issued by subsidiaries - 13 13 Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at March 31, 2014 ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 7 Elron Electronic Industries Ltd. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share premium Capital reserve for transaction with controlling interests Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non- controlling interests Accumulated deficit from share based payments Accumulated deficit Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2013 (Audited) ) ) Total comprehensive loss - - - ) - - ) Share-based payments in respect of awards issued by subsidiaries - 72 72 Expiration of share-based payments - ) - - - Exercise of options into shares of the Company - *) 44 - - - ) 12 44 - 44 Balance at March 31, 2013 ) - ) *)Amount less than $1 thousand. The accompanying notes are an integral part of the interim consolidated financial statements. F - 8 Elron Electronic Industries Ltd. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Accumulated deficit from share based payments Accumulated deficit Total Non- controlling interests Total equity Audited $ thousands Balance at January 1, 2013 ) ) Total comprehensive income (loss) - - - ) - - ) Share-based payments in respect of awards issued by subsidiaries - ) ) Change in non-controlling interests subsequent to the transfer of the investment in RDSeed to RDC - ) - Non-controlling interests created due to initially consolidated company - Change in non-controlling interests due to sale of a subsidiary - ) ) Change in non-controlling interests in consolidated company - ) - Expiration of share-based payments - ) - - - Exercise of options into shares of the Company - *) 44 - - - ) 12 44 - 44 Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at December 31,2013 ) - ) *)Amount less than $1 thousand. The accompanying notes are an integral part of the interim consolidated financial statements. F - 9 Elron Electronic Industries Ltd. Consolidated Statements of Cash Flows For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Cash flows from operating activities Net income (loss) ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Adjustment to the profit or loss items: Depreciation and amortization 66 16 Financial expenses (income), net 3 ) ) Stock based compensation and changes in liability in respect of options - 62 ) Gain from reversal of impairment of financial assets - - ) Loss (gain) from disposal and revaluation of investee companies and changes in holdings, net ) ) ) Equity in losses of associates, net Taxes on income (tax benefit) - ) Other ) Changes in Assets and Liabilities: Decrease (increase) in other accounts receivable ) Increase in liabilities in respect of government grants - 12 42 Increase (decrease) in trade payables 48 ) ) Increase in other accounts payable ) Cash paid and received during the period for: Interest paid ) ) ) Interest received 70 87 58 47 83 Net cash used in operating activities ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 10 Elron Electronic Industries Ltd. Consolidated Statements of Cash Flows (Cont.) For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Cash flows from investment activities Purchase of property and equipment (9
